FORBEARANCE AGREEMENT




This Forbearance Agreement is made and entered into effective this 28th day of
November, 2012, by and between United Bank, Inc., a West Virginia banking
corporation, party of the first part, hereinafter called “Lender”, Energy
Services of America Corporation, a Delaware corporation, party of the second
part, hereinafter called “Company” or “Borrower”, and C. J. Hughes Construction
Company, Inc., a West Virginia corporation, Contractors Rental Corporation, a
West Virginia corporation, Nitro Electric Company, Inc., a West Virginia
corporation, and S. T. Pipeline, Inc., a West Virginia corporation, parties of
the third part, hereinafter called “Guarantors”, the Company and Guarantors
sometimes hereinafter collectively called “Obligors”.


RECITALS


A.  Lender has extended two credit facilities in favor of Borrower, the first,
an Eighteen Million Dollar ($18,000,000) revolving line of credit (“RLOC”) all
of which is set forth in a Loan Agreement dated July 27, 2011 (“RLOC Loan
Agreement”) as amended by Agreements dated January 31, 2012, May 10, 2012 and
July 25, 2012 and evidenced by a note dated July 27, 2011 (“RLOC Note”), and the
second, an Eleven Million Three Hundred Thousand Dollar ($11,300,000) term loan
(“Term Loan”), all of which is set forth in a Loan Agreement dated July 27, 2011
(“Term Loan Agreement”) as amended by Agreements dated January 31, 201, May 10,
2012 and July 25, 2012 and evidenced by a note dated July 27, 2011 (“Term
Note”).  The RLOC Note and the Term Note are hereinafter referred to as the
"Notes".  The RLOC Loan and the Term Loan are hereinafter referred to as the
"Indebtedness".


B.  Obligors are in default under the terms of the Loan
Agreements.  Notwithstanding the existence of the default, Obligors have
requested that the Lender forbear from exercising certain of its rights and
remedies against Obligors under the Loan Agreements and related Loan Documents.


C.   Lender is willing to forbear from exercising certain of its rights and
remedies against Obligors under the Loan Documents pursuant to the express terms
and provisions and subject to the conditions of this Agreement.


D.   Capitalized terms used herein which are not otherwise defined in this
Agreement shall have the meaning set forth for them in the Loan Documents.


NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and intending to be legally bound hereby, the parties hereby agree
as follows:


1.           Description of Indebtedness.  Obligors individually and
collectively acknowledge and agree as follows:


The extension of credit by Lender to Obligors is evidenced by the Notes
described below, which Notes together with all related documents are
collectively referred to as the “Loan Documents”:




 
 

--------------------------------------------------------------------------------

 


Revolving Line of Credit Note
Note No:
Date:  July 27, 2011
Original Principal Amount: $18,000,000.00
Outstanding Balance as of November 20, 2012: $18,081,100
Per diem: $3,000
Payment Status: Matured


Term Note
Note No:
Date:  July 27, 2011
Original Principal Amount: $11,300,000.00
Outstanding Balance as of November 20, 2012: $8,744,151.55
Per diem: $1,571.12
Payment Status: Due for November 27, 2012 installment


2.  
Acknowledgment of Obligations and Default.  In order to induce Lender to enter

into this Agreement,  Obligors, jointly and separately, ratify and reaffirm in
all respects the terms, provisions and validity of their respective obligations
under the Loan Documents.  Obligors, individually and collectively, acknowledge,
stipulate and agree as follows:


              (a)            The amount of the indebtedness owed is as set forth
in paragraph one which Indebtedness is now due and owing.


(b)           Obligors acknowledge the following defaults: RLOC Note - The line
of credit has matured and Borrower has failed to maintain the Debt to Tangible
Net Worth Covenant and the Current Ratio Covenant;  Term Note - the default
under the RLOC Note and the non-compliance with the Debt to Tangible Net Worth
Covenant and the Current Ratio Covenant, (said defaults hereinafter referred to
as the "Default").


 (c)           As of the date immediately prior to the date of this Agreement,
nothing has occurred that constitutes or otherwise would be construed or
interpreted as a waiver of, or limitation upon, the rights and remedies of
Lender under the Notes or any of the other Loan Documents, or at law or in
equity, as the case may be, with respect to the Default, or with respect to any
subsequent Event of Default that may occur thereunder.


 (d)           Obligors have made all of their respective business decisions
independently of Lender.  Notwithstanding any other provision ofthis Agreement
or any contract or instrument between any Obligor and Lender:  (i) Lender is not
and shall not be construed as a partner, joint venture, alter-ego, manager or
controlling person of any kind of any Obligor, and Lender does not intend to
assume any such status at any time; and (ii) Lender shall not be deemed
responsible for (or a participant in) any acts, omissions or decisions of any
Obligor.
 

 
 
2

--------------------------------------------------------------------------------

 
(e)           Lender has fully performed its obligations under the Notes and
each of the Loan Documents.


(f)           None of the Obligors have any present intent to (i) file a
voluntary petition under title 11 of the United States Code, 11 U.S.C. § 101 et
seq., or in any manner to, seek relief, protection, reorganization, liquidation
or dissolution,  or similar relief for debtors under any other state, local,
federal or other insolvency law, either at the present time, or at any time
hereafter, or (ii) directly or indirectly cause any involuntary petition to be
filed against any Obligor or directly or indirectly cause any Obligor to become
the subject of any proceedings pursuant to any other state, federal or other
insolvency law providing for relief of debtors, either at the present time, or
at any time hereafter.


(g)           Neither the execution and delivery of this Agreement or any
document, agreement or instrument referenced herein, nor theperformance of any
actions required hereunder or thereunder or described herein or therein, is
being consummated by any Obligor, with or as a result of any actual intent by
any Obligor to hinder, delay or defraud an entity to which any Obligor is now or
will hereafter become indebted.


(h)           Lender is and shall be under no obligation to extend the
Forbearance Period and the failure of Lender to enforce any or all of its rights
or remedies under this Agreement, the Notes, any of the other Loan Documents, or
at law or in equity, as the case may be, after a Forbearance Termination Event
will not give rise to a further extension of the Forbearance Period absent a
written agreement executed by Lender to extend the Forbearance Period.


(i)           The decision of Lender to enter into this Agreement and the
agreements contained and/or referenced herein are of substantial value to the
Obligors, and such forbearance is, independent of the other consideration
received by the Obligors hereunder, sufficient consideration for each and
Obligors' obligations under this Agreement.


4.           Limited Forbearance


(a)  During the Forbearance Period, so long as no Forbearance Termination Event
shall have occurred and subject to each Obligor’s complete and timely compliance
with all of the terms and conditions of this Agreement, the Notes and the other
Loan Documents, Lender hereby agrees to forbear from exercising and enforcing
its default-related rights, powers and remedies afforded under the Notes and any
of the other Loan Documents to seek collection of the Indebtedness from the
Obligors solely with respect to and arising solely by reason of the occurrence
of the Default.


"Forbearance Period” shall mean the period (a) commencing on the date on which
all conditions precedent to the effectiveness of this Agreement have, in
Lender's sole discretion, been satisfied or waived by Lender in writing and (b)
ending on the earlier to occur of (i) the date of a Forbearance Termination
Event, or (ii) the date on which the Indebtedness is indefeasibly paid in full.


 
3

--------------------------------------------------------------------------------

 
(b)  Each Obligor expressly acknowledges and agrees that, notwithstanding any
cure period or grace period provisions in the Notes or any of the other Loan
Documents, Lender's limited forbearance provided herein shall immediately cease
without notice and without any action by Lender upon the occurrence of a
Forbearance Termination Event, and Lender shall be expressly entitled to
exercise all of its respective rights, and remedies under this Agreement, the
Notes and any of the other Loan Documents, or at law or in equity, as the case
may be (including, without limitation, its default-related rights with respect
to collection of the Indebtedness from or against Obligors).


(c)  The forbearance by Lender contained herein shall not, and does not, extend
to, affect, modify or otherwise prejudice in any way whatsoever the rights of
Lender to, among other things, take any actions in accordance with or pursuant
to the Notes or any of the other Loan Documents to perfect any and all of
Lender's liens and/or to protect or preserve any Collateral, and any of Lender’s
rights and interests in such Collateral and as to the Obligors are hereby
reserved and preserved.


5.           Interest Rates.


       (a)  During the Forbearance Period, the aggregate outstanding
principal balance of the Notes shall bear interest at a fixed rate per annum
equal to six and one half percent (6.5%): ("Applicable Rate").


       (b)  On and after the occurrence of a Forbearance Termination Event,
the unpaid principal amount of the Notes, accrued interest thereon, and any fees
or any other sums payable under this Agreement, the Notes and the other Loan
Documents, shall thereafter until paid in full bear interest at a rate per annum
equal to the Applicable Rate plus two percent (2%).


       (c)  Interest accruing by reference to the Applicable Rate shall be
calculated on the basis of actual days elapsed and a three hundred sixty (360)
day year.


6.           Payments.


(a)  Payments During the Forbearance Period.  During the Forbearance Period,
Borrower shall make the following payments:


(1)  Term Loan.  Borrower shall continue to make the monthly installments in
accordance with the terms and conditions of the Term Note. Said payment will be
applied to interest due on the principal outstanding balance, with the principal
portion of the payment to be prorated and paid between the Term Loan and RLOC
Loan based on the outstanding principal balances.


(2)  RLOC Loan.  No further advances under the RLOC Loan may be obtained.  No
further bonded jobs or retainage, commenced after October 25, 2012, will be
included in the borrowing base certificate.  Accrued interest shall be paid
monthly in accordance with the terms of the RLOC Note.
 
 
4

--------------------------------------------------------------------------------

 


(3)  Forbearance Revolving Line of Credit.  If a Forbearance Revolving Line of
Credit described in paragraph 7 (d) ("FLOC") is established, accrued interest
shall be paid monthly in accordance with the terms of said credit.


(4)  Proceeds from the Liquidation of Accounts.  Proceeds received from the
Accounts may be used by Obligors as working capital to the extent outlined in
the Restructure Budget.  If at the end of each calendar month the cash proceeds
received from the payments made on the Accounts and not used as working capital
exceed the budgeted cash flow amounts determined by the CRA for the following
month, the excess cash proceeds available shall be paid to Lender and applied as
follows:


(A)  FLOC.   Payments shall be applied against all outstanding principal and
accrued interest in the event an FLOC is made available pursuant to paragraph
7(d).


(B)  Term Loan/RLOC Loan.  Payments shall be made on a prorated basis based on
the outstanding principal balances of each loan as of the date of the payment,
which amounts shall be first applied against outstanding principal, then to
accrued interest.


(5)  Proceeds from Liquidation of Equipment, Sale or Refinancing.  The net
proceeds received from the liquidation of Equipment, sale or refinancing of ST
Pipeline, Nitro Electric or C.J. Hughes shall be distributed in the following
order to the extent of available proceeds:


(A)  FLOC.  Proceeds shall be applied to all outstanding principal and accrued
interest in the event an FLOC is made available pursuant to paragraph 7(d).
.


(B)  Term Loan/RLOC Loan.  Payments shall be made on a prorated basis based on
the outstanding aggregate principal balances of each loan as of the date of the
payment, which payments shall be first applied against outstanding principal,
then to accrued interest.
 
 
(b)  Termination of Forbearance Period.  At the conclusion of the Forbearance
Period the remaining amount of all principal, interest and other amounts due
Lender shall be immediately due and payable. Any amounts due under the FLOC if
one is made available shall be paid prior to any payments to be made toward the
Term Loan and the RLOC Loan.


 
 
5

--------------------------------------------------------------------------------

 


7.  Other Covenants and Obligations.  During the Forbearance Period:


(a)  Each Obligor shall, except as expressly amended or modified by the
provisions of this Agreement, continue to, except for compliance with the Debt
to Tangible Net Worth Covenant and the Current Ratio Covenant which covenants
are hereby waived, comply with each of the covenants set forth in the Loan
Agreements, Notes and the other Loan Documents to which it is a party, as
applicable.


(b)  Engagement of Chief Restructuring Agent.  On or before November 21, 2012,
Obligors shall take all necessary corporate action, including the adoption of
directors' resolutions to elect and engage at their expense a Chief
Restructuring Agent ("CRA") for Obligors. Such engagement shall be for the
purposes, and on the terms, set forth in the engagement letter which is attached
hereto as Exhibit A.  Such CRA shall have the duties and authority described in
said engagement letter.  Obligors hereby acknowledge that, although the
engagement of a qualified person and/or firm to serve as CRA was a condition to
Lender's entering into this Agreement, the decision to engage Robert Cohen and
his firm, Centrus Group, Inc., to serve as CRA was made by Obligors and not by
Lender. Obligors shall insure that a CRA acceptable to Lender is engaged at all
times through the end of the Forbearance Period.


(c)  Forbearance Revolving Line of Credit.  If requested, Lender will consider,
but is under no obligation to establish, a forbearance line of credit on such
terms and conditions acceptable to Lender in an amount not to exceed the amount
recommended by the CRA based on the agreed upon needs of the restructuring plan
and budget or such lesser amount as Lender may decide in its sole unfettered
discretion for the purpose of supplementing working capital during the
Forbearance Period.


(d)  Reporting.  During and through the Forbearance Period, Obligors shall
continue to provide such reports required by the Loan Agreements and Loan
Documents including the continuation of the weekly reporting as required by the
Third Omnibus Agreement thereto together with the following additional
information:


(1)  Weekly Reports. On each Thursday and continuing through the Forbearance
Period, Obligors shall submit to Lender the following projections and reports,
(both individually and combined) which projections and reports shall be
certified by the CRA as being accurate and reasonable to the best of his
knowledge: i) cash flow projections for Obligors for the upcoming thirteen week
period; ii) reports showing the actual cash flow results for Obligors for the
prior week; iii) reports showing the status of Obligors' accounts payable at the
end of the prior week; iv) reports showing the status of the Obligors' accounts
receivable at the end of the prior week.


CRA on each weekly report shall certify that all wages, taxes and fringe
benefits are paid current and sufficient funds are available to pay any accrued
liabilities.


(2)  Monthly Reports.  Within thirty (30) days at the end of each calendar
month, the CRA shall submit to Lender monthly balance sheets and income
statements for Obligors, both individually and combined, as of the end of each
month. These reports shall be certified by the CRA as being accurate and
reasonable to the best of his knowledge.
 

 
 
6

--------------------------------------------------------------------------------

 
(3)  Bi-Weekly Borrowing Base.  A current Borrowing Base Report shall be
provided to Lender on a bi-weekly basis at the weekly meetings.


(4)  Regulatory Authorities.  Obligors shall promptly provide to Lender a copy
of all communications and documents provided and received from stock exchanges
or securities regulators.


(e)  Restructuring Plan.  On or before December 15, 2012, the CRA shall deliver
a restructuring plan that provides for:


(1)  Sale of ST Pipeline.  The plan should address:


       (A)  The closure of ST Pipeline by December 15, 2012.


       (B)  The cost to gather, prepare and facilitate a sale of the equipment
of ST Pipeline and recommendations for storing and securing the equipment.


       (C)  The sale of ST Pipeline's equipment on or before April 30, 2013 and
the recommended method of disposition.


        (D)  The distribution of the net proceeds to Lender in accordance with
the payment provisions set for herein.


(2)  Nitro Electric.  CRA shall provide a recommendation for the disposition of
Nitro Electric, either by sale as an ongoing concern, refinancing or liquidation
of assets.


(3)  Contractors Rental.  The plan should address the operation of Contractors
Rental.


(4)  C.J. Hughes.  CRA shall provide a recommendation for the disposition of
C.J. Hughes either by sale as ongoing concern, refinancing or liquidation of
assets.  Such recommendation should provide for the solicitation of offers not
later than January 31, 2013 with any sale, refinancing or liquidation to occur
no later than May 31, 2013.


(5)  Obligors shall not sell in part or in whole any Obligor or any Collateral
without the prior written consent of Lender.  All offers shall be presented to
Lender as full discloser.


(6)  Equity Injection.  The Plan must set forth the amount of equity
funding  (i.e. capital or subordinated debt or a combination thereof ) in an
amount reasonably necessary for the restructuring of C.J. Hughes and Nitro
Electric.  The plan shall also specifically provide the timeframe and source for
the injection of the equity funding.
 
 
 
7

--------------------------------------------------------------------------------

 

 
(7)  In addition if not otherwise provided to Lender, CRA shall recommend a
course of action with respect to equipment pledged to other lenders including
making payments to protect the Lender's interest and a recommendation as to the
timing and manner of disposition and capital needed.
 
8.  Forbearance Termination Events; Consequence of Forbearance Termination
Event.


(a)  Each of the following shall constitute a “Forbearance Termination Event”
under this Agreement:


(i)  The occurrence of any Event of Default under the Loan Agreements, Notes or
any of the other Loan Documents, other than the Default.


(ii)  The occurrence of a breach by any Obligor of any of the terms, conditions,
provisions, or agreements provided for in this Agreement.


(iii)  Any acknowledgement, representation or warranty contained in this
Agreement, the Notes or any of the other Loan Documents shall be untrue or
inaccurate in any material respect.


(iv)  Any Obligor or any Person that is a member of an Obligor shall file a
lawsuit or complaint or otherwise commence any legal action against Lender.


(v)  Either C.J. Hughes or Nitro Electric shall cease its business operations.


(vi)  The failure to deliver a restructuring plan provided for in paragraph 7(e)
acceptable to Lender.


(vii)  The failure to provide the equity funding provided for in paragraph
7(e)(6) on or before thirty days prior to the date prescribed by the
restructuring plan.


(viii)  The failure to consummate the terms of the restructuring plan as agreed
to by the parties.


(ix) Any Person (1) commences to exercise any pre-judgment or non-judicial
remedies against any Collateral, including, without limitation, for possession,
disposition, foreclosure, public or private sale, replevin, garnishment,
attachment, or seizure, or sends any notice to or otherwise seeks to obtain
payment directly from any account debtor of any Obligor, (2) takes any action
that would have a material adverse effect on the business or operations of any
Obligor, or (3) commences any judicial action to invalidate or render
ineffective this Agreement.


(x)  As a performance measure, Debt Service Coverage Ratio - C.J. Hughes.  C.J.
Hughes shall display the ability to maintain a debt service coverage ratio of
not less than 1.1 as of December 31, 2012, and not less than 1:1 by March 31,
2013. Including, all current Maturities of Long term debt plus the ability to
service the maximum debt amount of  Fifteen Million Dollars ($15,000,000) at six
and one half percent (6.5%) per annum for one hundred eight (180) months.  This
is not an agreement to lend any additional money based on the sole operations of
CJ or the Company as a whole, only as a performance measure.
 
8

--------------------------------------------------------------------------------

 


(xi)  May 31, 2013 ("the Forbearance Expiration Date").
 
 
(b)  Notwithstanding any cure period or grace period provisions in the Loan
Agreements, Notes or any of the other Loan Documents, except as expressly set
forth herein, upon the occurrence of a Forbearance Termination Event, Lender's
agreement to forbear as against Obligors, as set forth herein, shall immediately
terminate and be without further force and effect, in the same manner and to the
same extent as if the same had never been included in this Agreement and
Obligors hereby expressly and irrevocably authorize Lender and Lender hereby
shall be entitled and have the right, but not the obligation, immediately and
without further notice or demand to exercise all of its rights and remedies
under this Agreement, Loan Agreements, the Notes and the other Loan Documents,
including without limitation, any action by Lender for collection of amounts due
hereunder or thereunder.  Specifically Lender shall not be required to provide
any further written notice of default.  Obligors each acknowledge that it shall
not have any claim for damages or otherwise against Lender with respect to any
such termination of the Forbearance Period.


9.  Forbearance Fee and Attorneys’ Fees and Costs.


(a)  Obligors shall pay to Lender a forbearance fee in the amount of Fifty
Thousand Dollars ($50,000.00) (the “Forbearance Fee”) and the actual
out-of-pocket attorneys’ fees, costs and expenses, incurred by Lender in
connection with drafting, negotiation, discussion, preparation and execution of
this Agreement, which payment shall be made contemporaneously with the execution
and delivery of this Agreement.


(b)  In addition to the foregoing, Obligors agree to pay all of the legal fees
and expenses of Lender for the due diligence, interpretation, enforcement or
defense of this Agreement, the Loan Agreements, Notes and the other Loan
Documents, and for the collection of the Indebtedness.


10.  Limited Effect of Agreement.


Except as expressly provided in this Agreement, the Loan Agreements, Notes and
the other Loan Documents shall continue to be, and shall remain, in full force
and effect.  This Agreement shall not be deemed or otherwise construed (a) to be
a waiver of, or consent to or a modification or amendment of, any term or
condition of the Loan Agreements, Notes or any of the other Loan Documents
except as specifically provided herein; (b) to prejudice any other right on
rights that Lender now has or may have in the future under or in connection with
the Loan Agreements, Notes or any of the other Loan Documents, as any such
documents, agreements or instruments may be amended, modified, supplemented or
restated from time to time; (c) to be a commitment or any other undertaking or
expression of any willingness to engage in any further discussion with any
Obligor or any other person with respect to any waiver, amendment, modification
or any other change to the Loan Agreements, Notes or any of the other Loan
Documents or any rights or remedies arising in favor of Lender, under or with
respect to any such documents, agreements or instruments; or (d) to be a waiver
of, or consent to or a modification or amendment of any other term or condition
of any other agreement by and among any Obligor and Lender.  Neither the
requirements of good faith and fair dealing, nor any other theory, concept or
argument shall require Lender to impart upon any Obligor any further or greater
benefits, to suffer any prejudice or impairment of any kind whatsoever, or to
tolerate any noncompliance with this Agreement, the Loan Agreements, Notes or
any of the other Loan Documents, because Lender has bargained for and given
valuable consideration for this Agreement, the Loan Agreements, Notes and the
other Loan Documents, and Lender's creation of express, explicit and objective
limits of what benefits Lender is willing to provide to Obligors, and what, in
return the Obligors are required to provide to Lender.  This Agreement, the Loan
Agreements, Notes and the other Loan Documents provide a clear statement of the
requirements and obligations of Lender and creates an agreed upon standard of
performance upon which Lender is entitled to rely in exercising and enforcing
its respective rights and remedies under this Agreement, the Loan Agreements,
Notes or any of the other Loan Documents.


 
9

--------------------------------------------------------------------------------

 
11.  Releases.


(a)  Each Obligor, on behalf of itself, and any Person claiming by, through, or
under any Obligor acknowledges that it has no, and will not assert any, claim,
counterclaim, setoff, recoupment, action or cause of action of any kind or
nature (including, for the avoidance of doubt, subordination of the Obligation
or liens) whatsoever (collectively, “Claims”) against lender , any participating
lender and/or any of their former, present or future directors, officers,
members, employees, agents, attorneys, financial advisors, legal
representatives, affiliates, shareholders, stockholders, partners, successors
and assigns (Lender, any participating lender and/or their former, present or
future directors, officers, members, employees, agents, attorneys, financial
advisors, legal representatives, affiliates, shareholders, stockholders,
partners, successors and assigns are jointly and severally referred to as the
“Released Lender Parties”), that directly or indirectly arise out of, are based
upon, or are in any manner connected with any Prior Event; and, should any
Claims nonetheless exist, each Obligor,  hereby (i) releases and discharges each
member of the Released Lender Parties from any liability whatsoever on such
Claims that directly or indirectly arise out of are based upon, or are in any
manner connected with a Prior Event, and (ii) releases, remises, waives and
discharges all such claims against any Released Lender Parties.  As used herein
the term “Prior Event” means any transactions, event, circumstance, action,
failure to act or occurrence of any sort or type, including without limitation
any approval or acceptance given or denied, whether known or unknown, which
occurred, existed, was taken, permitted or begun prior to or at the execution of
this Agreement, and occurred, existed, was taken, permitted or begun in
accordance with, pursuant to or by virtue of; (i) any terms of this Agreement,
Loan Agreements, the Notes or any of the other Loan Documents; (ii) the
transactions referred to herein; (iii) any oral or written agreement relating to
any of the foregoing; or (iv) the negotiation of this Agreement and related
agreements.


 
10

--------------------------------------------------------------------------------

 
(b)  Without limiting in any way the scope of the release contained in Section
11(a) above, each Obligor, to the fullest extent allowed under applicable law,
hereby waives and relinquishes all statutory and common law protections
purporting to limit the scope or effect of a general release, whether due to
lack of knowledge of any claim or otherwise, including, waiving and
relinquishing the terms of any law which provide that a release may not apply to
material unknown claims.  Each Obligor hereby affirms its intent to waive and
relinquish such unknown Claims and to waive and relinquish any statutory or
common law protection available in any applicable jurisdiction with respect
thereto.


(c)  Each Obligor, on its behalf of its successors, assigns, and
representatives, hereby unconditionally and irrevocably agrees that it will not
sue or assert any claim against any Released Lender Parties on the basis of any
Claims released, remised and discharged by any Obligor pursuant to Section
11(a).  If any Obligor or any of its successors, assigns or representatives
violates the foregoing covenant and Obligors, each for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Released Lender Parties may sustain as a result of
such violation, all attorneys’ fees and costs incurred by any Released Lender
Parties as a result of such violation.


12.  Indemnification.


Each Obligor hereby agrees to indemnify Lender and any participating Lender and
hold them harmless from any losses, liabilities, damages, claims, costs and
expenses (including, without limitation, attorneys’ fees and disbursements)
suffered or incurred by any of them arising out of, resulting from, relating to,
or in any manner connected with, the execution, delivery and/or performance by
each Obligor of this Agreement, the Loan Agreements, Notes, the other Loan
Documents and/or any and all transactions related to or consummated by any
Obligor in connection with this Agreement, the Loan Agreements, Notes and the
other Loan Documents, including, without limitation, any losses, liabilities,
damages, claims, costs and expenses suffered by Lender or any participating
lender arising out of or related to investigating, preparing for, defending
against,  or providing evidence, producing documents or taking any other action
with respect to any commenced or threatened litigation, administrative action,
proceeding or investigation under any law or governmental regulation, or court
order of any jurisdiction, that is alleged to arise out of or is based on (i)
any untrue statement or alleged untrue statement of any fact by any Obligor, in
any document or schedule filed with any governmental agency or filed pursuant to
court order; or (ii) any omission or alleged omission by any Obligor to state
any material fact required to be stated in such document or schedule, or
necessary to make the statements made therein, in light of the circumstances
under which made, not misleading; provided, however, that the Obligors shall
have no obligation to Lender hereunder with respect to any losses, liabilities,
damages, claims, costs and expenses arising from the gross negligence or willful
misconduct of such member of Lender, as finally determined by a court of
competent jurisdiction.  The indemnity set out in this Section 12 shall be in
addition to any other indemnification obligations of each Obligor to Lender in
the Loan Agreements, Notes, any of the other Loan Documents, in any separate
document, agreement or instrument executed and delivered in connection
therewith, or at law or in equity, as the case may be.  Each Obligor may
participate at its own expense in the defense of any such action or claim.


 
11

--------------------------------------------------------------------------------

 
13.  Representations and Warranties.


To induce Lender to enter into this Agreement, each Obligor represents and
warrants to Lender that as of the date hereof:


  (a)   The execution and delivery of this Agreement by each Obligor, and the
performance of this Agreement, the Loan Agreements, Notes and the other Loan
Documents to which any Obligor is a party have been duly authorized and
constitute legal, valid and binding obligations of each Obligor, enforceable
against the Obligor in accordance with their respective terms.
 
   (b) Neither the execution or delivery by each Obligor of this Agreement nor
the performance by it of this Agreement, the Loan Agreements, Notes or any of
the other Loan Documents to which any Obligor is a party will (i) to the
knowledge of each Obligor, violate any applicable provision of any law, statute,
rule or regulation, or any order, writ, injunction or decree of any court or
governmental authority, (ii) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, the terms
of any indenture, mortgage, deed of trust, credit agreement, or any other
material agreement, contract or instrument to which it is a party or by which
its property or assets is bound, including, without limitation, the Loan
Agreements, Notes and the other Loan Documents, or (iii) violate any provision
of its organizational documents.
 
   (c)  After giving effect to this Agreement, the liens in favor of Lender,
granted pursuant to the Loan Agreements, Notes and the other Loan Documents,
shall continue to be valid and enforceable in accordance with the terms of the
Loan Agreements, Notes and the other Loan Documents.


  (d)  Each Obligor has had the opportunity to consult with legal counsel.


14.  Further Documentation.


Each Obligor shall execute and deliver, or cause to be executed and delivered,
any and all documents, agreements or instruments that Lender deems appropriate
in order to (a) reflect the terms and conditions of this Agreement, and (b)
perfect or continue the perfection of the security interests, liens and
encumbrances securing the Obligation to Lender.  Notwithstanding the foregoing,
the Loan Agreements, Notes and the other Loan Documents shall hereby be deemed
to include and incorporate by reference all of the terms and conditions of this
Agreement, and no additional documents, agreements or instruments shall be
necessary to implement the terms and conditions of this Agreement, except as
otherwise provided herein.


15.  No Waiver.


(a)  The terms and conditions of this Agreement, do not, except as specifically
provided for herein, alter, waive or amend the provisions of the Loan
Agreements, Notes and the other Loan Documents and shall not constitute a waiver
of any rights or remedies of Lender under the Loan Agreements, Notes, any of the
other Loan Documents, or at law or in equity, as the case may be.  No (i) delay
or failure of Lender to exercise any right or remedy under, (ii) action or
forbearance of Lender contrary to the provisions of, and (iii) single or partial
exercise of any right or remedy under, in each case this Agreement, the Loan
Agreements, Notes or any of the other Loan Documents, shall be construed to
constitute a waiver or shall operate as a waiver of any of the provisions of
this Agreement, the Loan Agreements, Notes or any of the other Loan Documents
and shall not preclude Lender from any other or further exercise of any right or
remedy under this Agreement, the Loan Agreements, Notes or any of the other Loan
Documents, or at law or in equity, as the case may be.  Any party may in writing
expressly waive any of such party’s rights under this Agreement, the Loan
Agreements, Notes or any of the other Loan Documents without invalidating this
Agreement, the Loan Agreements, Notes or any of the other Loan Documents or any
portions hereof or thereof.  This Agreement does not waive (i) the Default,
including, without limitation, the acknowledgement and agreement of the parties
hereto that the Obligations are, and have been since the occurrence of the
Maturity Date, immediately due and payable according to the terms of the Loan
Agreements, Notes and/or the other Loan Documents, or (ii) any failure of the
Obligors to comply with any covenant to be or to have been performed or complied
with by any Obligor under this Agreement, the Loan Agreements, Notes, the other
Loan Documents or any other documents, agreements or instruments executed in
connection therewith and/or relating to the Obligor.


 
12

--------------------------------------------------------------------------------

 
(b)  Each Obligor further acknowledges and agrees that this Agreement is a
supplement and addition to the Loan Agreements, Notes, the other Loan Documents
and any other documents, agreements or instruments executed in connection
therewith and/or relating to the Obligations, and this Agreement is not in lieu
thereof.  Except as expressly set forth herein, this Agreement or any documents,
agreements or instruments executed pursuant to this Agreement, shall not
constitute a release, novation or accord and satisfaction of the Obligations or
any obligations of any Obligor under the Loan Agreements, Notes, any of the
other Loan Documents or any documents, agreements or instruments executed in
connection therewith and/or relating to the Obligations.  This Agreement and any
documents, agreements or instruments executed in connection herewith and/or
relating to the Obligations shall be read in conjunction with each other, with
any conflict in terms among the same to be resolved with this Agreement taking
precedence.  This Agreement, or any provision hereof, may be changed, waived or
terminated only by a statement in writing signed by the parties hereto.


16.  Reaffirmations.   In consideration of the Lender’s agreements hereunder,
each of the Obligor hereby agrees, acknowledges and reaffirms that:


(a)  The Loan Agreements, Notes, the other Loan Documents (including, without
limitation, the Guaranty) and the Obligations constitute valid and legally
binding obligations of the Obligors. The Loan Agreements, Notes, the Loan
Documents (including, without limitation, the Guaranty) and the Obligations are
valid enforceable against the Obligors and remain in full force and effect in
accordance with their terms, or at law or in equity, as the case may be.


(b)  Except as expressly set forth herein, each of Obligors (1) acknowledges and
agrees that its respective obligations under its Guaranty, as applicable, shall
not be released, discharged, reduced or otherwise affected by reason of this
Agreement and (2) hereby ratifies and confirms all of its respective obligations
under the Guarantys, as applicable, after giving effect to this Agreement;


 
13

--------------------------------------------------------------------------------

 
(c)  Except as expressly set forth herein, neither this Agreement nor any other
documents, agreements or instruments described herein are deemed or construed to
be a satisfaction, reinstatement, novation or release of the Indebtedness, the
Loan Agreements, Notes or the other Loan Documents or a waiver by Lender of (i)
the Default, including, without limitation, the acknowledgement and agreement of
the parties hereto that the Obligations are, and have been since the occurrence
of the Default, immediately due and payable according the terms of the Loan
Agreements, Notes and/or the other Loan Documents or (ii) the rights and
remedies of Lender under the Loan Agreements, Notes or any of the other Loan
Documents, or at law or in equity, as the case may be; and


(d)  Obligors have no defenses, setoffs, claims, counterclaims or causes of
action of any kind or nature whatsoever (1) with respect to the Indebtedness,
the Loan Agreements,   Notes, any of the other Loan Documents, any other
transactions between any Obligor and Lender, or with respect to any other
documents, agreements or instruments now or heretofore evidencing, securing or
in any way relating to the Obligation, or (2) with respect to the administration
or funding by Lender of any Loans or other transactions that gave rise to any of
Obligation or any other loans of any Obligor, or any of the property or assets
of any Obligor; and each Obligor hereby expressly waives, releases and
relinquishes any and all such defenses, setoffs, claims, counterclaims and
causes of action existing as of the date of this Agreement, or with respect to
the negotiation or execution of this Agreement or related agreements.


(e)  Each Obligor hereby acknowledges and reaffirms that Lender has and shall
continue to have valid and secured duly perfected, first priority liens in and
to the Collateral, as set forth in the Loan Agreements, Notes and the other Loan
Documents as to all of the Obligations.


17.  Conditions Precedent.                                           


The effectiveness of this Agreement upon Lender shall be conditioned upon the
satisfaction of all of the following conditions:


(a)  Lender shall have received this Agreement, duly executed by the Obligors.


(b)  Lender shall have received the payments required under Paragraph 6(a) and
Paragraph 9 hereof;


(c)  Obligors at their expense shall engage a consultant acceptable to Lender
and Borrower pursuant to Paragraph 7(b), to advise Obligors with respect to the
operations and restructuring of Obligors.  Obligors and Lender shall jointly
agree as to the terms and scope of the consultant's engagement.


(d)  Lender and Borrower shall have entered into the FLOC required under
Paragraph 7.


 
14

--------------------------------------------------------------------------------

 
(e)  Borrower shall submit a restructure budget ("Restructure Budget") for the
Forbearance Period which budget shall be subject to the approval of Lender.


(f)  Such other documents, agreements or instruments as may be requested by
Lender.


18.  Counterparts.


This Agreement may be executed in any number of separate counterparts, each of
which shall collectively and separately constitute one agreement.  One or more
counterparts of this Agreement, and any document, agreement or instrument or
other writing to be delivered in connection herewith, may be delivered by
facsimile transmission or electronic mail with the intent that it or they will
constitute an original.  A set of counterparts executed by all the parties
hereto shall be lodged with each Obligor and Lender.


19.  Headings Descriptive.


The headings of the sections contained in this Agreement (a) are inserted for
convenience only, (b) are and shall be without substantive meaning or content of
any kind whatsoever, (c) are not a part of the agreement between the parties,
and (d) shall not in any way affect the meaning or construction of any provision
of this Agreement.


20.  Waivers and Consents.


Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, or by any action or inaction, but only by an instrument in
writing signed in accordance with the amendment and waiver provisions set forth
in the Loan Agreements, Notes and other Loan Documents.  Notwithstanding the
occurrence of the Default, Obligors have requested that Lender waive the
Default.  Lender hereby waives the Default.


21.  Complete Agreement.


This Agreement, the Loan Agreements, Notes, the other Loan Documents and the
documents, agreements and instruments referenced herein and therein, constitute
the entire agreement between the parties with respect to the subject matter
hereof and thereof and may not be modified, altered or amended except as set
forth in the amendment and waiver provisions of the Notes.


22.  Survival.


All of the acknowledgements, releases, indemnities, covenants, representations,
warranties, reaffirmations and other agreements made, given or entered into by
any Obligor in or pursuant to this Agreement.


(a)  Shall survive the ending of the Forbearance Period and thereafter shall
remain in full force and effect, even if any of the conditions precedent set
forth in Section 17 above are not satisfied, until such time as the Indebtedness
is indefeasibly paid in full; and


(b)  Shall be considered to have been relied upon by Lender regardless of any
investigation made by or on behalf of Lender.


 
15

--------------------------------------------------------------------------------

 


23.  No Strict Construction.


The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.


24.  Severability.


Wherever possible, each provision of this Agreement and the Loan Agreements,
Notes or any of the other Loan Documents shall be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision of this
Agreement, the Loan Agreements, Notes or any of the other Loan Documents shall
be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Agreement, the Loan Agreements, Notes or any of the other Loan Documents.


25.  Successors; Assigns.


This Agreement, the Loan Agreements, Notes and the other Loan Documents shall be
binding on and shall inure to the benefit of the Obligors and Lender and their
respective successors and legal representatives, except as otherwise provided
herein or therein.  No Obligor may assign, transfer, hypothecate or otherwise
convey its/his rights, benefits, obligations or duties under this Agreement, the
Loan Agreements, Notes or any of the other Loan Documents without the prior
express written consent of Lender.  Any such purported assignment, transfer,
hypothecation or other conveyance by any Obligor without the prior express
written consent of Lender shall be void.  Lender may freely assign to one or
more persons all or any part of, or any participation interest in, its rights
and benefits hereunder or under the Loan Agreements, Notes or the other Loan
Documents.


26.  No Trust Relationship.


The terms and provisions of this Agreement are for the purpose of defining the
relative rights and obligations of the Obligors and Lender with respect to the
transactions contemplated hereby and no person shall be a third party
beneficiary of any of the terms and provisions of this Agreement, the Loan
Agreements, Notes or any of the other Loan Documents, except that the
indemnities of the Obligors contained in this Agreement shall also be for the
benefit of the Released Lender Parties.


 
16

--------------------------------------------------------------------------------

 
27.  Notices.


All statements, requests, notices and agreements hereunder shall be in writing
and shall be delivered by certified mail, or overnight courier, charges prepaid,
properly addressed to the addresses set forth below:


If to Obligors to:                  Harley F. Mooney, President
Energy Services of America Corporation
100 Industrial Lane
Huntington, West Virginia  25702




with a copy to:






If to Lender:                           United Bank, Inc.
Attn.: Troy Lemasters, Vice President
501 Avery Street
Parkersburg, West Virginia 26101




with a copy to:                      J. Patrick Jones, Esq.
Campbell Woods, PLLC
1002 Third Avenue
Huntington, WV  25701






28.  Governing Law and Consent to Jurisdiction.


In all respects, including all matters of construction, validity and
performance, this Agreement shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of West Virginia applicable to
contracts made and performed in the State and any applicable laws of the United
States of America, each Obligor hereby consents and agrees that the State or
Federal Courts located in Huntington, West Virginia shall have exclusive
jurisdiction to hear and determine any matter, claims or disputes between any
Obligor and the Lender pertaining to, arising out of or relating to this
Agreement, the Loan Agreements, Notes, any of the other loan documents; provided
that nothing in this Agreement shall be deemed or operate to preclude Lender
from bringing suit or taking other legal action in any other jurisdiction to
realize on the collateral or any other security for Obligation, or to enforce a
judgment or other court order in favor of Lender.  Each Obligor expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and each Obligor hereby waives any objection that
each such Obligor may have based upon lack of personal jurisdiction, improper
venue or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court.  Each Obligor hereby
waives personal service of the summons, complaint and other process issued in
any such action or suit and agrees that service of such summons, complaint and
other process may be made by registered or certified mail addressed to Obligors
at the address set forth in Paragraph 27 of this Agreement and that service so
made shall be deemed completed upon the earlier of such loan party’s actual
receipt thereof or three (3) days after deposit in the United States mails,
proper postage prepaid.


 
17

--------------------------------------------------------------------------------

 
29.  Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OR LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.




IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Forbearance Agreement to be duly executed by their duly authorized
officers as of the date first written above.












LENDER:


United Bank, Inc.
a West Virginia banking corporation


By:/s/ Troy LeMasters
Name: Troy LeMasters
Title:  Vice President




 
18

--------------------------------------------------------------------------------

 
BORROWER:


Energy Services of America Corporation
a Delaware corporation


By: /s/ Joseph L. Williams
Name: Joseph L. Williams
Title:  Board Liason




GUARANTORS:


C.J. Hughes Construction Company, Inc.
a West Virginia corporation


By: /s/ Joseph L. Williams
                     Name: Joseph L. Williams
Title:  Board Liason


Contractors Rental Corporation
a West Virginia corporation


                     By: /s/ Joseph L. Williams
 Name: Joseph L. Williams
Title:  Board Liason

Nitro Electric Company, Inc.
a West Virginia corporation


                     By: /s/ Joseph L. Williams
 Name: Joseph L. Williams
Title:  Board Liason

S.T. Pipeline, Inc.
a West Virginia corporation
 
                     By: /s/ Joseph L. Williams
 Name: Joseph L. Williams
Title:  Board Liason